      Case 1:20-cv-06933-CM Document 8 Filed 02/08/21 Page 1 of 1
      Case 1:20-cv-06933-CM Document 7 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RENEE BRYANT
                                           : Civil Action No. 1:20-CV-06933-CM

COMMISSIONER OF
SOCIAL SECURITY,
                                   Defendant.


  MOTION FOR EXTENSION OF TIME TO FILE PLAINTIFF'S NOTICE OF
                APPLICATION TO REOPEN CASE

       PLEASE TAKE NOTICE, that upon the affirmation of Kenneth Hiller, Esq.,

Plaintiff seeks an order granting an extension of time nunc pro tune to fifePlaintiff-s - -- - -   - 7
Notice of Application to Reopen Case. It is Plaintiff s intention to file the Notice of

Application to Reopen Case by February 12, 2021 with permission of this Court. This

motion is made with consent of opposing counsel.



Dated: February 5, 2021

                                           ls/Kenneth Hiller
                                           Kenneth Hiller, Esq.
                                           Law Office of Kenneth R. Hiller
                                           Attorneys for Plaintif.f
                                           6000 North Bailey A venue, Suite 1A
                                           Amherst, New York 14226
                                           Email :khiller@kennethhiller.com




                                                USDCSDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                              I I >()C   #·            :   /
                                                . · ' .·.. ~lLED:   ;L.[o(?-(
                                             L-    -
